           Case 1:19-cv-10742-PKC Document 32
                                           31 Filed 07/30/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA and the STATE
OF NEW YORK, ex rel. WILLIAM GURIN,
                                                           STIPULATION AND ORDER OF
  Plaintiffs,                                              SETTLEMENT AND RELEASE
                                                           BETWEEN THE UNITED
                v.                                         STATES AND RELATOR

NEW YORK CITY HEALTH AND HOSPITALS                         19 Civ. 10742 (PKC)
CORPORATION D/B/A NYC HEALTH &
HOSPITALS and the NEW YORK COLLEGE OF
PODIATRIC MEDICINE,

  Defendants.


        WHEREAS, this Stipulation and Order of Settlement and Release (the “Relator

Stipulation”) is entered into between the United States of America (the “United States”), by its

attorney, Audrey Strauss, United States Attorney for the Southern District of New York, and

relator William Gurin (“Relator” and, together with the United States, the “Parties”), through his

counsel;

        WHEREAS, on or about November 15, 2019, Relator filed a complaint in the above-

captioned action in the United States District Court for the Southern District of New York (the

“Court”) under the qui tam provisions of the False Claims Act, as amended, 31 U.S.C. § 3729 et

seq. (the “FCA”), alleging, inter alia, that that the defendants New York City Health and Hospitals

Corporation (“NYCHH”) and the New York College of Podiatric Medicine (“NYCPM”)

(collectively, “Defendants”) submitted false claims for payment to federal healthcare programs for

podiatric services that had been rendered by students at the NYCPM, though they were billed as if

rendered by licensed podiatrists (the “Relator Action”);
            Case 1:19-cv-10742-PKC Document 32
                                            31 Filed 07/30/21 Page 2 of 5




       WHEREAS, on or about September 9, 2020, the United States filed a Notice of Decision

to Decline to Intervene (the “Declination Notice”), advising the Court that it had declined to

intervene in the Relator Action;

       WHEREAS, on or about June 29, 2021, the Defendants and Relator entered into a

Settlement Agreement (the “Settlement Agreement”);

       WHEREAS, pursuant to Paragraphs 1.a. and 1.b. of the Settlement Agreement,

respectively, NYCHH agreed to pay the United States $91,667 and NYCPM agreed to pay the

United States $22,433 (together, the “Settlement Amount”) to resolve the Relator Action;

       WHEREAS, the Relator has asserted that, pursuant to 31 U.S.C. § 3730(d)(l), he is entitled

to receive a portion of the Settlement Amount (the “Relator Share Claim”); and

       WHEREAS, the Parties mutually desire to reach a full and final compromise of the Relator

Share Claim pursuant to the terms set forth below.

       NOW, THEREFORE, in reliance on the representations contained herein and in

consideration of the mutual promises, covenants, and obligations in this Relator Stipulation, and

for good and valuable consideration, receipt of which is hereby acknowledged, the Parties agree

as follows:

       1.     Contingent upon receipt by the United States of full payment due to the United States

under Paragraphs 1.a. and 1.b. of the Settlement Agreement, the United States will pay Relator, c/o

Adam Lewis Pollock, Pollock Cohen LLP, as attorneys for Relator (“Relator’s Counsel”), twenty-

nine percent (29%) of the payment of the Settlement Amount received from Defendants ($33,089)

in accordance with written instructions provided by Relator’s Counsel within a reasonable time

after the United States’ receipt of the payment of the Settlement Amount. The obligation to make

the payment to the Relator under this Paragraph is expressly conditioned on, and only arises with,



                                                2
            Case 1:19-cv-10742-PKC Document 32
                                            31 Filed 07/30/21 Page 3 of 5




the receipt by the United States of the payment of the Settlement Amount from Defendants required

by the Settlement Agreement. In the event that Defendants fail to make the payment required by

the Settlement Agreement, the United States shall have no obligation to make any payment to the

Relator.

       2.     Relator, for himself and his heirs, successors, attorneys, agents, and assigns, agrees

that this settlement is fair, adequate, and reasonable under all circumstances, and will not challenge

the Settlement Agreement, including but not limited to the Settlement Amount, pursuant to 31

U.S.C. § 3730(c)(2)(B) or other applicable law, and expressly waives the opportunity for a hearing

on any such objection, pursuant to 31 U.S.C. § 3730(c)(2)(B) or other applicable law.

       3.     In agreeing to accept payment of the Relator’s share set forth in Paragraph 1 above,

and upon payment thereof, Relator, for himself and his heirs, successors, attorneys, agents, and

assigns, releases and is deemed to have released and forever discharged the United States and its

agencies, officers, employees, servants, and agents from any claim for a share of any proceeds of

the Settlement Agreement pursuant to 31 U.S.C. § 3730 or other applicable law, and from any and

all claims against the United States and its agencies, officers, employees, servants, and agents

arising from or relating to the Settlement Agreement or any claim in the Relator’s Action.

       4.     This Relator Stipulation does not resolve or in any manner affect any claims the

United States has or may have against Relator arising under Title 26, U.S. Code (Internal Revenue

Code), or any claims that the Parties may have arising under this Relator Stipulation.

       5.     The United States and Relator agree that if the Settlement Agreement is held by a

court not to be “fair, adequate, and reasonable,” as required under 31 U.S.C. § 3730(c)(2)(B), this

Relator Stipulation is null and void.

       6.     This Relator Stipulation shall inure to the benefit of and be binding only on the



                                                  3
            Case 1:19-cv-10742-PKC Document 32
                                            31 Filed 07/30/21 Page 4 of 5




Parties, their successors, assigns, and heirs.

       7.       This Relator Stipulation shall become final, binding, and effective only upon entry

by the Court.

       8.       This Relator Stipulation constitutes the entire agreement of the Parties with respect

to the subject matter of this Relator Stipulation and may not be changed, altered, or modified,

except by a written agreement signed by the Parties specifically referring to this Relator

Stipulation.

       9.       This Relator Stipulation is governed by the laws of the United States. The exclusive

jurisdiction and venue for any dispute relating to this Relator Stipulation is the United States

District Court for the Southern District of New York. For purposes of construing this Relator

Stipulation, this Relator Stipulation shall be deemed to have been drafted by all Parties to it and

shall not, therefore, be construed against any Party for that reason in any subsequent dispute.

       10.      This Relator Stipulation may be executed in counterparts, each of which shall

constitute an original and all of which shall constitute one and the same agreement.


 Dated: July 29, 2021                                  AUDREY STRAUSS
        New York, New York                             United States Attorney
                                                       Southern District of New York

                                                 By:
                                                       JESSICA JEAN HU
                                                       Assistant United States Attorney
                                                       86 Chambers Street, 3rd Floor
                                                       New York, NY 10007
                                                       Tel: (212) 637-2726
                                                       jessica.hu@usdoj.gov




                                                       4
Case 1:19-cv-10742-PKC Document 32
                                31 Filed 07/30/21 Page 5 of 5




July 29, 2021




July 29, 2021




        July 30
